DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin

DATE:

June 10, 2014

FROM:

Cindy Mann
Director Center for Medicaid and CHIP Services

SUBJECT: Updated 2014 SSI and Spousal Impoverishment Standards
Certain Medicaid income and resource standards are adjusted annually in accordance with
changes in the Supplemental Security Income (SSI) federal benefit rate and the Consumer Price
Index (CPI). These include some of the standards in section 1924 of the Social Security Act,
which describes the financial eligibility rules (the “spousal impoverishment rules”) that apply
when married individuals seek coverage of certain long-term services and supports.
While some of the spousal impoverishment standards, such as the maximum community spouse
income maintenance allowance and community spouse minimum and maximum resource
allowances, are adjusted each January, section 1924 directs that the community spouse’s
minimum monthly maintenance needs allowance (MMMNA) be adjusted, in accordance with
changes to the federal poverty level, effective July 1st of each year. Additionally, as the
community spouse’s monthly housing allowance (otherwise known as the excess shelter
allowance) is calculated based on a percentage of the MMMNA, the excess shelter allowance is
adjusted each July 1st as well.
Included with this informational bulletin is the revised 2014 SSI and Spousal Impoverishment
Standards chart that displays the updated MMMNA and Community Spouse Monthly Housing
Allowances. These standards are also available on Medicaid.gov at
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Eligibility/Downloads/Spousal-Impoverishment-2014.pdf.
Please update your standards in accordance with this information.
If you have any questions or need additional information, please contact Gene Coffey at 410786-2234 or Gene.Coffey@cms.hhs.gov.

